

116 S2377 IS: Medicaid Accountability Act
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2377IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo apply the Medicaid asset verification program to all applicants for, and recipients of, medical
			 assistance in all States and territories, and for other purposes.
	
 1.Short titleThis Act may be cited as the Medicaid Accountability Act. 2.Application of Medicaid asset test to all applicants for, and recipients of, medical assistance in all States and territories (a)Application to all applicants and recipientsSection 1940(b)(1)(A) of the Social Security Act (42 U.S.C. 1396w(b)(1)(A)) is amended by striking on the basis of being aged, blind, or disabled.
 (b)Application to the territoriesSection 1940(a) of such Act (42 U.S.C. 1396w(a)) is amended by striking paragraph (4). (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of enactment of this Act.
			(d)Phase-In implementation
 (1)In generalDuring the 180 day period that begins on the date of enactment of this Act, the Secretary of Health and Human Services shall require States to submit and implement an asset verification program under section 1940 of the Social Security Act (as amended by subsections (a) and (b)) in such manner as is designed to result in the application of such programs, in the aggregate for all States, to enrollment of approximately, but not less than, the following percentage of enrollees, in the aggregate for all States, by the end of the fiscal year involved:
 (A)12.5 percent by the end of fiscal year 2020. (B)25 percent by the end of fiscal year 2021.
 (C)50 percent by the end of fiscal year 2022. (D)75 percent by the end of fiscal year 2023.
 (E)100 percent by the end of fiscal year 2024. (2)ConsiderationIn selecting States under paragraph (1), the Secretary of Health and Human Services shall consult with the States involved and take into account the feasibility of implementing asset verification programs in each such State.
 (3)ConstructionNothing in paragraph (1) shall be construed as preventing a State from requesting, and the Secretary of Health and Human Services from approving, the implementation of an asset verification program in advance of the deadline otherwise established under such paragraph.
				3.Medicaid resources eligibility requirement
 (a)In generalSection 1902(e)(14)(C) of the Social Security Act (42 U.S.C. 1396a(e)(14)(C)) is amended to read as follows—
				
					(C)Resources test requirement
 (i)In generalNotwithstanding any other provision of this title, in the case of any individual with respect to whom a determination of income eligibility for medical assistance under the State plan or under any waiver of such plan is required, the State shall also apply a resources eligibility test that meets the requirement of clause (ii).
 (ii)RequirementA State resources eligibility test meets the requirement of this clause if the test precludes eligibility for any individual whose resources (as determined under section 1613 for purposes of the supplemental security income program) exceed the maximum amount of resources that an individual may have and obtain benefits under that program, or such lower amount of resources as the State shall establish..
			(b)Effective date
 (1)In generalSubject to paragraph (2), the amendment made by subsection (a) shall take effect on October 1, 2020.
 (2)Rule for changes requiring State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by the amendment made by subsection (a), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.